DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 12/31/18
Election/Restrictions
1.	Claims 1-13 and 26-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected medical instrumentation storage cabinet and a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/20.
2.	Applicant’s election without traverse of claims 14-25 in the reply filed on 08/31/20 is acknowledged.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 14-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dane et al. (US 6,164,738) in view of Kuroshima et al. (US 2004/0101456 A1).
Regarding claim 14, Dane et al. discloses a method of providing medical instrumentation storage cabinet (col.3, lines 25-51) comprising:
Configuring first and second instrumentation retention trays (col.3, lines 35-43) to receive surgical instruments;
providing a housing (Fig.5:10, 11, 13, and 16) including a top plate, a bottom shelf and at least one intermediate shelf there between, one or more of the top plate, the bottom shelf, the intermediate shelf or the first and second instrumentation retention trays including a plurality of holes (col.3, lines 1-9) there through to allow passage of a sterilization medium during a sterilization process; and

Locating tray passages (Fig.5:16) about a perimeter of the housing to allow both of the first and second instrumentation retention trays (Fig.5:15) to be inserted into the housing (Fig.5:12, 11, 13, and 20; col.3, lines 38-51).
As to the limitation that the trays be inserted into the housing and opened to an open position relative to the housing in at least three directions, Dane et al. teaches that the trays sitting on their respective drawers are pulled out of the housing (col.3, lines 35-51). 
Dane et al. appears silent to teach placing the tray (Fig.5:15) on the drawer (Fig.5:16) and pushing the tray within the housing and open the trays to an open position relative to the housing in at least three directions. However, one skilled in the art would readily recognize that during surgery the tops of trays in the rack can very well be removed and inserted back into the rack in preparation for surgery in order to have easy access to surgical instruments during surgeries. For example, the tops of trays placed on the upper shelve and the lower shelve (Fig.5:13) can be removed and the trays can be inserted back into the rack while the contests of the trays are accessed vertically or from the backside of the rack or from the frontside, or from horizontal direction. Clearly, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to remove the tops of Dane et al. trays and to insert the trays back into the rack in order to prepare the rack for surgery and for easy access to surgical instruments during surgeries. The open trays within the rack are accessed from more than three different directions.
Kuroshima et al. (US 2004/0101456 A1) discloses a sterilization/storage unit [0006-0007] where endoscopes within drawers without lids (Fig.1C) are pulled out of drawers for further treatment or use 
Regarding claim 15, Dane et al. discloses that first and second instrumentation retention trays have a baseplate (Fig.5:13) and walls (Fig.5:12) at least partially surrounding the baseplate, the method further comprising inserting surgical instruments on the baseplate, the walls having a height that corresponds to a height of the first and second storage areas (col.3, lines 20-23 and lines 38-51).
Regarding claims 16-18, Dane et al. teaches that the trays sitting on their respective drawers are pulled out of the housing (col.3, lines 35-51). 
Dane et al. appears silent to teach placing the tray (Fig.5:15) on the drawer (Fig.5:16) and pushing the tray within the housing and open the trays to an open position relative to the housing in at least three directions. However, one skilled in the art would readily recognize that during surgery the tops of trays in the rack can very well be removed and inserted back into the rack in preparation for surgery in order to have easy access to surgical instruments during surgeries. For example, the tops of trays placed on the upper shelve and the lower shelve (Fig.5:13) can be removed and the trays can be inserted back into the rack while the contests of the trays are accessed vertically or from the backside of the rack or from the frontside, or from horizontal direction. Clearly, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to remove the tops of Dane et al. trays and to insert the trays back into the rack in order to prepare the rack for surgery and for easy access to 
Kuroshima et al. (US 2004/0101456 A1) discloses a sterilization/storage unit [0006-0007] where endoscopes within drawers without lids (Fig.1C) are pulled out of drawers for further treatment or use [0022]. Clearly, the endoscopes are accessed from more than three different directions when pulled out from the sterilization/storage unit in order to provide a new and improved storage device for steam sterilizing [0006]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Kuroshima et al. lidless drawers to Dane et al. method in order to prove a new and improved storage unit.
Regarding claim 19, Dane et al. appears silent to explicitly disclose the makeup material of the racks, the plates and the trays.
Kuroshima et al. (US 2004/0101456 A1) discloses a sterilization/storage unit [0006-0007] where the trays are made up of stainless steel or heat-resistant resin in order to sufficiently endure the high-temperature high-pressure steam, and to resist rust under the steam environment [0051]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Dane et al. racks, plates, and trays out stainless steel or heat-resistant resin in order to sufficiently endure the high-temperature high-pressure steam, and to resist rust under the steam environment.
Regarding claim 20, Dane et al. discloses loading the first and second instrumentation retention trays with instrumentation (col.3, lines 24-51), inserting the first and second instrumentation retention trays into corresponding first and second tray storage areas and loading the cabinet into a chamber and introducing a sterilization medium to the chamber, the sterilization medium propagates through interior passages (col.3, lines 1-9) within the cabinet to sterilize surfaces of the cabinet.

Regarding claim 22, Dane et al. discloses that the sterilization medium is steam (col.3, lines 6-9).
Regarding claim 23, Dane et al. discloses comprising organizing instrumentation within the first and second instrumentation retention trays based on a predetermined procedure (col.3, lines 15-23) such that a first set of instrumentation in the first instrumentation retention tray corresponds to a first aspect of the predetermined procedure and a second set of instrumentation in the second instrumentation retention tray corresponds to a second aspect of the predetermined procedure.
Regarding claim 25, Dane et al. discloses partially opening a door on one or more side or end of the cabinet and retaining a portion of the door in rails in the cabinet, the door forming a counterbalance lever to resist tipping (col.3, lines 32-37) by the housing when one or more of the first and second instrumentation retention trays is partially removed from the corresponding first or second tray retention area.
8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dane et al. (US 6,164,738) in view of Kuroshima et al. (US 2004/0101456 A1) as applied to claim 23, and further in view of Snyder, III (US 8,454,901 B1).
The combined Dane et al. method appears silent to disclose the use of indicia that indicate color coding or descriptive text.
Snyder, III discloses a sterilization cabinet (Fig.1:1) for holding surgical instruments that includes chemical indicators (col.2, lines 7-15) in order to reduce cost in chemical indicators and to reduce labor inspecting chemical indicators. Snyder, III further discloses indicia (col.6, lines 39-43). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798